Citation Nr: 1329658	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for heart disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that in relevant part denied 
service connection for heart disease.

The Board issued a decision in December 2010 that in 
relevant part denied service connection for heart disease.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2011 the Court issued an Order granting a Joint 
Motion of the Parties to vacate the Board's decision and to 
return the case to the Board for further development.

The case is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Veteran had a VA examination in April 2013 in which the 
examiner issued an opinion stating the Veteran does not have 
a heart condition that is etiologically related to chest 
pains in service.

The Veteran's representative submitted an Informal Hearing 
Presentation to the Board in June 2013 (associated with 
Virtual VA) asserting that the Veteran's arrhythmias and 
cardiomegaly may be due to or aggravated by medications the 
Veteran takes for his service-connected orthopedic 
disabilities and his service-connected obstructive sleep 
disorder.  This theory of secondary service connection was 
not addressed by the VA examiner and was not considered by 
the RO in the first instance.   

The Veteran's representative also asserts that the Veteran's 
service treatment records (STRs) appear to be incomplete, in 
that several periodic physical examinations that should have 
been routinely performed (in 1981, 1989 and 1993-94) are not 
among the examination reports of record.  While the appeal 
is in remand status the RO should request any STRs that are 
not already of record and associated such records with the 
claims file or with Virtual VA/VBMS.

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the appropriate 
agencies for any service treatment records 
that are not already associated with the 
claims file.  If no additional service 
treatment records are discovered, a negative 
response should be entered into the record.

2.  After obtaining any additional records 
of treatment, return the file to the VA 
physician who performed the examination in 
April 2013 for an addendum opinion 
specifically addressing whether the 
Veteran's service-connected medical and 
psychiatric disabilities have aggravated a 
diagnosed heart disorder (i.e., the examiner 
should state whether it is at least as 
likely as not that medications taken for one 
or more service-connected disabilities, or 
that the symptoms of one or more of the 
service connected disabilities have caused a 
permanent increase in severity of 
arrhythmia, cardiomegaly or any other heart 
disorder).

If the examiner determines that a heart 
disorder was aggravated by one or more 
service-connected disabilities, the 
examiner is further asked to provide an 
assessment of the additional degree of 
disability so caused, above and beyond the 
normal course of the heart disease.

The rationale for all opinions expressed 
should be provided, and if it is not 
possible to provide an opinion without 
resort to speculation, the reasons that is 
so should be explained.  

If the identified examiner is 
unavailable, the file should be 
referred to another qualified person 
for the requested opinion.  

3.  Then, the Originating Agency 
should readjudicate the appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
issue the Veteran and his 
representative a supplemental 
statement of the case and afford them 
the requisite opportunity to respond.  
Thereafter, if indicated, the case 
should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. 

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

